Exhibit 10.58

KADMON HOLDINGS, INC.

STOCK APPRECIATION RIGHT AGREEMENT

(For U.S. Participants with Employment Agreements)

Kadmon Holdings, Inc. (the “Company”) has granted to the Participant named in
the Notice of Grant of Stock Appreciation Right (the “Grant Notice”) to which
this Stock Appreciation Right Agreement (For U.S. Participants with Employment
Agreements) (the “SAR Agreement”) is attached a right to acquire shares of Stock
(the “SAR”) upon the terms and conditions set forth in the Grant Notice and this
SAR Agreement.  The SAR has been granted pursuant to, and shall in all respects
be subject to, the terms and conditions of the Kadmon Holdings, Inc. 2016 Equity
Incentive Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference.  By signing the Grant Notice, the
Participant: (a) acknowledges receipt of, and represents that the Participant
has read and is familiar with, the Grant Notice, this SAR Agreement, the Plan
and a prospectus for the Plan prepared in connection with the registration with
the Securities and Exchange Commission of shares issuable pursuant to the SAR
(the “Plan Prospectus”); (b) accepts the SAR subject to all of the terms and
conditions of the Grant Notice, this SAR Agreement and the Plan; and (c) agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under the Grant Notice, this SAR
Agreement or the Plan.

1. Definitions and Construction.

1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this SAR
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Administration.

All questions of interpretation concerning the Grant Notice, this SAR Agreement,
the Plan or any other form of agreement or other document employed by the
Company in the administration of the Plan or the SAR shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the SAR, unless fraudulent or
made in bad faith.  Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the SAR or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the SAR.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.



EAST\124817978.2 

 

--------------------------------------------------------------------------------

 

3. Exercise of the SAR.

3.1 Right to Exercise.  Except as otherwise provided herein, the SAR shall be
exercisable on and after the Applicable Vesting Date and prior to the
termination of the SAR (as provided in Section 5) in an amount as set forth
below under Section 3.3.  In no event shall the SAR be exercisable for more
shares than the Number of SAR Shares, as adjusted pursuant to Section 8.

3.2 Method of Exercise.  Exercise of the SAR shall be by means of electronic or
written notice (the “Exercise Notice”) in a form authorized by the Company.  An
electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company).  In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the SAR
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company).  Each Exercise Notice, whether electronic or
written, must state the Participant’s election to exercise the SAR, the number
of whole shares of Stock for which the SAR is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this SAR
Agreement.  Further, each Exercise Notice must be received by the Company prior
to the termination of the SAR as set forth in Section 5.  The SAR shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and, subject to Section 3.4, the satisfaction of any tax
withholding requirements.

3.3 Exercise of SARs.    Upon the exercise of the SAR, the Participant (or the
Participant’s legal representative or other person who acquired the right to
exercise the SAR by reason of the Participant’s death) shall be entitled to
receive payment of an amount for each Vested Share with respect to which the SAR
is exercised equal to the excess, if any, of the Fair Market Value of a share of
Stock on the date of exercise of the SAR minus the Exercise Price.  Payment of
such amount shall be made in cash, shares of Stock, or any combination thereof
as determined by the Committee, in a lump sum upon the date of exercise of the
SAR.  When payment is to be made in shares of Stock, the number of shares to be
issued shall be determined on the basis of the Fair Market Value of a share of
Stock on the date of exercise of the SAR.  For purposes of this Section 3.3,
the SAR shall be deemed exercised on the date on which the Company receives the
Participant’s Exercise Notice.

3.4 Tax Withholding.

(a) In General.  At the time the SAR is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the SAR (collectively, “Tax Withholding 



2

EAST\124817978.2

 

--------------------------------------------------------------------------------

 

Obligations”).  The Company shall have no obligation to deliver shares of Stock
or cash (or a combination thereof), as applicable, until the Tax Withholding
Obligations of the Participating Company Group have been satisfied by the
Participant.

(b) Withholding Requirement.    The Committee shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s Tax Withholding Obligations upon exercise of the SAR by
deducting from the shares of Stock (or the cash equivalent) otherwise issuable
to the Participant upon such exercise a number of whole shares (or cash
equivalent) having a Fair Market Value, as of the date of exercise, not in
excess of the amount of such Tax Withholding Obligations.

3.5 Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the SAR.  Except as provided by
the preceding sentence, a certificate for the shares as to which the SAR is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

3.6 Restrictions on Grant of the SAR and Issuance of Shares.  The grant of the
SAR and the issuance of shares of Stock upon exercise of the SAR shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  Shares of Stock will not be issued
upon the exercise of the SAR if the issuance of shares of Stock upon exercise
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed or violate the
terms of the Plan.  In addition, shares of Stock will not be issued upon the
exercise of the SAR unless (i) a registration statement under the Securities Act
shall at the time of exercise of the SAR be in effect with respect to the shares
issuable upon exercise of the SAR or (ii) in the opinion of legal counsel to the
Company, the shares issuable upon exercise of the SAR may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  THE PARTICIPANT IS CAUTIONED THAT THE SAR
MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE SAR
WHEN DESIRED EVEN THOUGH THE SAR IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the SAR shall relieve the Company of any liability
in respect of the failure to issue or sell such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
exercise of the SAR, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

3.7 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the SAR.

4. Nontransferability of the SAR.





3

EAST\124817978.2

 

--------------------------------------------------------------------------------

 

During the lifetime of the Participant, the SAR shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.  The SAR
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  Following the death of the Participant,
the SAR, to the extent provided in Section 6, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

5. Termination of the SAR.

The SAR shall terminate and may no longer be exercised after the first to occur
of (a) the close of business on the SAR Expiration Date, (b) the close of
business on the last date for exercising the SAR following termination of the
Participant’s Service as described in Section 6, or (c) following a Change in
Control to the extent provided in Section 7.

6. Effect of Termination of Service.

6.1 SAR Exercisability.    Except as otherwise provided in this Section 6 and
notwithstanding the terms of any employment agreement between a Participating
Company and the Participant, the SAR shall terminate immediately upon
Participant’s termination of Service to the extent that it is then
unvested.  Upon the Participant’s termination of Service, the vested portion of
the SAR shall be exercisable after the Participant’s termination of Service only
during the applicable time period as determined below and thereafter shall
terminate.

(a) Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the SAR granted hereunder shall be deemed to have
vested in its entirety, immediately, and to the extent unexercised by the
Participant on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the SAR Expiration Date.

(b) Death.  If the Participant’s Service terminates because of the death of the
Participant, the SAR granted hereunder shall be deemed to have vested in its
entirety, immediately, and to the extent unexercised by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the SAR by reason of the Participant’s death at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the SAR Expiration Date.

(c) Termination for Cause.  Notwithstanding any other provision of this SAR
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the SAR otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the SAR shall terminate in its entirety
(whether vested or unvested) and cease to be



4

EAST\124817978.2

 

--------------------------------------------------------------------------------

 

exercisable immediately upon such termination of Service or act.  For purposes
hereof, “Cause” shall have the meaning defined in the Participant’s employment
agreement.

(d) Other Termination of Service.  If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the SAR, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the SAR
Expiration Date.  Section 6.1 will apply with respect to any unvested shares.

6.2 Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of the Participant’s Service for Cause, if the exercise
of the SAR within the applicable time periods set forth in Section 6.1 is
prevented by the provisions of Section 3.6, the SAR shall, to the extent
permitted by Section 409A of the Code, remain exercisable until the later of
(a) thirty (30) days after the date such exercise first would no longer be
prevented by such provisions, or (b) the end of the applicable time period under
Section 6.1, but in any event no later than the SAR Expiration Date.

7. Effect of Change in Control.

In the event of a Change in Control, the SAR granted hereunder shall be deemed
to have vested in its entirety immediately upon the Change in Control.  Except
to the extent that the Committee determines to cash out the SAR in accordance
with Section 13.1(c) of the Plan, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under all
or any portion of the SAR or substitute for all or any portion of the SAR a
substantially equivalent stock appreciation right for the Acquiror’s stock.  For
purposes of this Section, the SAR or any portion thereof shall be deemed assumed
if, following the Change in Control, the SAR confers the right to receive,
subject to the terms and conditions of the Plan and this SAR Agreement, for each
share of Stock subject to such portion of the SAR immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if such consideration is not solely common stock of the Acquiror, the
Committee may, with the consent of the Acquiror, provide for the consideration
to be received upon the exercise of the SAR, for each share of Stock subject to
the SAR, to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control.  The SAR shall be deemed exercised immediately upon the
time of consummation of the Change in Control to the extent that the SAR is
neither assumed or continued by the Acquiror in connection with the Change in
Control, and paid out in accordance with the terms of this SAR Agreement and the
Plan. 



5

EAST\124817978.2

 

--------------------------------------------------------------------------------

 

8. Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares (or cash equivalent) subject to the SAR, in
order to prevent dilution or enlargement of the Participant’s rights under the
SAR.  For purposes of the foregoing, conversion of any convertible securities of
the Company shall not be treated as “effected without receipt of consideration
by the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number and the Exercise
Price shall be rounded up to the nearest whole cent.  In no event may the
Exercise Price be decreased to an amount less than the par value, if any, of the
stock (or cash equivalent) subject to the SAR. The Committee in its sole
discretion, may also make such adjustments in the terms of the SAR to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate.  All adjustments pursuant to this Section
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

9. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the SAR until the date of the issuance of the shares for which the
SAR has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 8.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this SAR Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

10. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this SAR Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
SAR in the possession of the Participant in order to carry out the provisions of
this Section, and the Company shall place all appropriate legends, as determined
by the Company, on any and all such certificates representing shares of stock
pursuant to this Section.



6

EAST\124817978.2

 

--------------------------------------------------------------------------------

 

11. Miscellaneous Provisions.

11.1 Termination or Amendment.  The Committee may terminate or amend the Plan or
the SAR at any time; provided, however, that except as provided in Section 7 in
connection with a Change in Control, no such termination or amendment may have a
materially adverse effect on the SAR or any unexercised portion thereof without
the consent of the Participant unless such termination or amendment is necessary
to comply with any applicable law or government regulation.  No amendment or
addition to this SAR Agreement shall be effective unless in writing.

11.2 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this SAR Agreement.

11.3 Binding Effect.  This SAR Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

11.4 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
SAR Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this SAR Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice and Exercise Notice called for by Section 3.2 to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time.  Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 11.4(a) of this SAR Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice and Exercise Notice, as described in
Section 11.4(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any



7

EAST\124817978.2

 

--------------------------------------------------------------------------------

 

documents if the attempted electronic delivery of such documents
fails.  Similarly, the Participant understands that the Participant must provide
the Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails.  The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 11.4(a) or may change the electronic mail address
to which such documents are to be delivered (if the Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail.  Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 11.4(a).

11.5 Integrated Agreement.  The Grant Notice, this SAR Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter.  To the extent contemplated herein, the provisions of the Grant
Notice, the SAR Agreement and the Plan shall survive any exercise of the SAR and
shall remain in full force and effect.

11.6 Applicable Law.  This SAR Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

11.7 Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



8

EAST\124817978.2

 

--------------------------------------------------------------------------------